Citation Nr: 1448893	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  14-07 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether a reduction from a 100 percent disability rating to a 40 percent disability rating for prostate cancer, effective October 1, 2011, was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to December 1967, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that reduced the Veteran's disability rating for prostate cancer from 100 percent to 10 percent, effective October 1, 2011.  In a February 2014 rating decision, the RO changed the disability rating to 40 percent, also effective October 1, 2011, which is effectively still a reduction from the 100 percent evaluation.

In addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Thus, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On his March 2014 VA Form 9 Substantive Appeal, the Veteran requested a Travel Board hearing at his local RO; however, such hearing has not been scheduled.  The claim must be remanded to afford the Veteran an appropriate Board hearing.  38 U.S.C.A. § 7107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§20.700(a), 20.703 (2014).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a hearing before a traveling Veterans Law Judge following the usual procedures.  A copy of the notice letter concerning the time and date of the hearing should be placed in the record.

2.  After the hearing has been held, or if the Veteran fails to report for the hearing or withdraws the hearing request, the claim should be returned directly to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

